DETAILED ACTION
This Office Action is a Response to Applicant’s Arguments and Amendment submitted 03/05/2021.
		
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 112
The rejection of claim(s) 55-61 in the previous Office Action under this section, 1st paragraph (pre-AIA ) or subsection (a) (AIA ), for failing to comply with the written description requirement is hereby withdrawn in view of Applicant’s Amendment.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


Claims 55-60 and 61 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over
US 6,773,441 B1 to Laufer et al. (hereinafter “Laufer”) (previously of record) in view of US 2012/0165842 A1 to Stokes et al. (hereinafter “Stokes”) (both references previously of record).
Regarding claim 55, Laufer discloses (see abstract; Examiners Diagram of Fig. 12 below; Figs. 1-6, 12, 20-27, & 30-36; and Col. 8, line 23 - Col. 31, line 31) a method for fastening a fold of stomach tissue at the intersection between the esophagus and the stomach (see at least Col. 12, line 55 - Col. 15, line 46), comprising: providing a shaft (280 and/or 290, Fig. 25; see Col. 25, line 64 - Col. 26, line 47)) having a proximal end and a distal end, a tissue displacing element (stapler arm 230) being coupled to the shaft (see Fig. 25 and Col. 26, lines 15-55), and the tissue displacing element being configured to reshape the stomach tissue (see Col. 29, line 63 - Col. 30, line 43); engaging the stomach tissue with a helical coil (304) at a distal end of the tissue displacing element (see Fig. 27 and Col. 26, line 56 - Col. 27, line 26 and Col. 27, lines 60-63); pulling the stomach tissue into a cavity by pulling the helical coil into the cavity to form the fold of stomach tissue (see Col. 29, line 63 - Col. 30, line 43); inserting a longitudinally aligned first column of fasteners into the fold of stomach tissue (see Col. 30, lines 15-19 and Col. 15, line 46 - Col. 16, line 26); and inserting a longitudinally aligned second column of fasteners into the fold of stomach tissue (see Col. 30, lines 15-19 and Col. 15, line 46 - Col. 16, line 26), the second column of fasteners being spaced apart from the first column of fasteners by a distance defined along an arcuate path (as shown in Fig. 12, see Examiner's Diagram of Fig. 12 below, see Col. 16, lines 27-43; note that the line shown in the diagram below bisects the space between corresponding fasteners in each of the columns, and shows that the spacing between the corresponding fasteners in each column is defined along an arcuate path).

    PNG
    media_image1.png
    498
    856
    media_image1.png
    Greyscale

Laufer further discloses (claim 56) wherein: the tissue displacing element is configured to reshape the stomach tissue into the intersection between the esophagus and the stomach (see Col. 12, line 55 - Col. 13, line 32 and Col. 16, line 53 -Col. 18, line 29); (claim 57) wherein the first column of fasteners and the second column of fasteners are aligned along the arcuate path to form a first row of fasteners and a second row of fasteners (see Examiner's Diagram of Fig. 12 above); (claims 58-59) wherein the first row of fasteners is comprised of a fastener from the first column of fasteners and a fastener from the second column of fasteners; wherein the second row of fasteners is comprised of a fastener from the first column of fasteners and a fastener from the second column of fasteners (see Examiner's Diagram of Fig. 12 above); and (claim 60) prior to inserting the first and second columns of fasteners into the stomach tissue, applying a clamping element (grasper arms 210) to the fold of stomach tissue (see Col. 30, lines 26-43).
Laufer fails to specifically disclose, with respect to claim 55, extending a flexible wire having a longitudinal axis from the tissue displacing element, where the helical coil is at a distal end of the flexible wire, and changing the angular orientation of the flexible wire along the longitudinal axis by at least 45 degrees to facilitate engaging the desired stomach tissue location.  Stokes discloses, in the same 

Regarding claim 61, Laufer discloses (see abstract; Examiners second Diagram of Fig. 13 below; Figs. 1-6, 13, 20-27, & 30-36; and Col. 8, line 23 - Col. 31, line 31) a method for fastening a fold of stomach tissue at the intersection between the esophagus and the stomach (see at least Col. 12, line 55 - Col. 15, line 46), comprising: providing a shaft (280 and/or 290, Fig. 25; see Col. 25, line 64 - Col. 26, line 47)) having a proximal end and a distal end, a tissue displacing element (stapler arm 230) being coupled to the shaft (see Fig. 25 and Col. 26, lines 15-55), and the tissue displacing element being configured to reshape the stomach tissue (see Col. 29, line 63 - Col. 30, line 43); engaging the stomach tissue with a helical coil (304) at a distal end of the tissue displacing element (see Fig. 27 and Col. 26, line 56 - Col. 27, line 26 and Col. 27, lines 60-63); pulling the stomach tissue into a cavity by pulling the helical coil into the cavity to form the fold of stomach tissue (see Col. 29, line 63 - Col. 30, line 43); using a fastener applier (e.g., tissue securing device 22 such as a stapler, see Col. 15, lines 38-60), inserting a first row of fasteners into the fold of stomach (see Col. 30, lines 15-19 and Col. 15, line 46 - Col. 16, line 26); and rotating the fastener applier (see Col. 16, lines 29-31, when devices 24 are inserted sequentially in the arrangement shown in the Examiner’s Diagram below, it is inherent that the stapler would have to be rotated in order to apply the staples shown because ordinary skilled artisans understand that the stapler head and anvil of a typical endoscopic surgical stapler are fixed in a specific orientation relative to the long. axis of the stapler, and therefore to apply a staple rotated at an angle relative to a previously applied staple or column of staples, the stapler would have to be rotated to align the stapler head and anvil in the specific orientation where a staple is desired to be inserted) and inserting a second row of fasteners into the fold of stomach tissue (see Col. 30, lines 15-19 and Col. 15, line 46 - Col. 16, line 26), the second row of fasteners being spaced apart from the first row of fasteners by a distance defined 

    PNG
    media_image2.png
    421
    633
    media_image2.png
    Greyscale

Laufer fails to specifically disclose, with respect to claim 61, extending a flexible wire having a longitudinal axis from the tissue displacing element, where the helical coil is at a distal end of the flexible wire, and changing the angular orientation of the flexible wire along the longitudinal axis by at least 45 degrees to facilitate engaging the desired stomach tissue location.  Stokes discloses, in the same field of endeavor, a device and method for folding plications in the wall of the stomach (see abstract; Figs. 1-2 and 4A/B; and [0063]-[0078]), comprising a tissue displacing element (end effector 20) comprising a flexible wire (42, see Fig. 4A and [0076]) and a helical coil (44, see Fig. 4A and [0076]-[0077]), wherein the flexible wire, having a longitudinal axis (Fig. 4A, shown along #42), is extended from the tissue displacing element (see Fig. 4A and [0076]-[0078]), where the helical coil is at a distal end of the flexible wire (see Fig. 4A and [0076]-[0077]), changing the angular orientation of the flexible wire along the longitudinal axis to facilitate engaging the desired stomach tissue location (see [0076]-[0077], “a length of the shaft 42 between the distal tip 44 and the body 22 of the end effector 20 can be semi-flexible to allow the tissue manipulator 40 to bend outward as the distal tip 44 penetrates tissue, and retract back between the jaws 24 as the tissue manipulator 40 is axially retracted, to pull the acquired tissue within the tissue receiving cavity 26”) for the purpose of acquiring tissue within the tissue .  

Response to Arguments
Applicant’s arguments with respect to claims 55-61, as amended, have been considered but are not persuasive.  
Applicant has amended the claims to clarify that the angular orientation change is with respect to the longitudinal axis and is at least 45 degrees.  Applicant alleges that Stokes teaches that Stokes manipulator 40 and proximal shaft 2 does not change its angular orientation along the longitudinal axis because the proximal shaft extends through bores 82, and therefore does not have any ability to change its angular orientation by at least 45 degrees.  The Examiner respectfully disagrees.  
First, it is noted that the use of bores 82 to “stabilize” are an additional disclosed embodiment.  While that embodiment might be “preferable”, nonpreferred alternative embodiments also constitute prior art.  See MPEP 2123.  As disclosed at the end of [0076], Stokes clearly discloses an embodiment where the shaft 42 is semi-flexible so that the tissue manipulator 40 can bend outward and then retract back in (as discussed in the rejection above).  It is true that Stokes does disclose what seems to be a “preferred” embodiment at [0078] involving stabilizing element 80.  However, as discussed above, this doesn’t prevent a finding of obviousness because nonpreferred embodiments also constitute prior art, and therefore the embodiment not containing the stabilization element is still a relevant teaching to one of ordinary skill.  Nonetheless, the Examiner posits that Applicant has misconstrued the teachings of [0078].  Applicant alleges that no angular orientation change can take place (or that a 45 degree or higher angular orientation change can’t take place) because of the bores 82 in stabilizing element 80.  However, these stabilizing elements do not prevent angular orientation changes of tissue manipulator 40 – they help “control(ling) the lateral displacement and/or flexion of the tissue manipulator” (first sentence of [0078]).  The use of stabilizing element 80 is thus not incongruent with the tissue manipulator being bent at an angle of 45 degrees of higher – this is still possible as necessary with the stabilizing element helping to control the degree of lateral displacement and/or flexion.  Accordingly, Applicant’s arguments are not persuasive and the claims stand rejected.

Conclusion

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAUN L DAVID whose telephone number is (571)270-5263.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHAUN L DAVID/Primary Examiner, Art Unit 3771